Cite as 2014 Ark. 371

                  SUPREME COURT OF ARKANSAS
                                        No.   CR-14-464

COREY DANIELL                                      Opinion Delivered September   11, 2014
                               APPELLANT
                                                   PRO SE MOTION FOR EXTENSION
V.                                                 OF TIME TO FILE BRIEF
                                                   [PIKE COUNTY CIRCUIT COURT,
                                                   NO. 55CR-12-10]
STATE OF ARKANSAS
                                 APPELLEE          HONORABLE CHARLES A.
                                                   YEARGAN, JUDGE

                                                   APPEAL DISMISSED; MOTION
                                                   MOOT.


                                        PER CURIAM


       On March 11, 2013, a sentencing order was entered in the Pike County Circuit Court

reflecting that appellant Corey Daniell had entered a negotiated plea of guilty to the charge of

rape and was sentenced to 216 months’ imprisonment with an additional suspended imposition

of 84 months’ imprisonment. On April 23, 2014, appellant filed a pro se petition for

postconviction relief pursuant to Arkansas Rule of Criminal Procedure 37.1 (2013) in which he

alleged that he received ineffective assistance of counsel because he was denied the opportunity

to participate in defense strategy, because DNA and filed motions were not disclosed to him,

and because he did not fully understand the terms of his plea agreement. The circuit court

denied the petition as untimely, and appellant timely lodged an appeal from the order in this

court. Now before us is appellant’s pro se motion for extension of time to file the appellant’s

brief-in-chief.

       Because it is clear from the record that appellant could not prevail on appeal, we dismiss
                                        Cite as 2014 Ark. 371

the appeal, and the motion is moot. An appeal of the denial of postconviction relief will not be

allowed to proceed where it is clear that the appellant could not prevail. Holliday v. State, 2013
Ark. 47 (per curiam); Bates v. State, 2012 Ark. 394 (per curiam); Martin v. State, 2012 Ark. 312 (per

curiam).

        Pursuant to Rule 37.2, when an appellant entered a plea of guilty, a petition must be filed

within ninety days of the date that the judgment was entered of record. Ark. R. Crim. P.

37.2(c)(i) (2013). The time limitations imposed in Rule 37.2(c) are jurisdictional in nature, and,

if they are not met, the trial court lacks jurisdiction to grant postconviction relief. Talley v. State,

2012 Ark. 314 (per curiam); Benton v. State, 325 Ark. 246, 925 S.W.2d 401 (1996) (per curiam).

The petition in the instant case was not timely filed because appellant filed it more than ninety

days after the judgement had been entered of record; appellant filed his petition for

postconviction relief over one year after the sentencing order had been entered of record.

Accordingly, the trial court had no jurisdiction to grant the relief sought. When the lower court

lacks jurisdiction, the appellate court also lacks jurisdiction. Winnett v. State, 2012 Ark. 404 (per

curiam).

        Appeal dismissed; motion moot.

        Corey Daniell, pro se appellant.

        No response.




                                                   2